Citation Nr: 1111752	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  06-31 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a low back disability


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1978 to December 1993.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In October 2009, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  At the hearing, the Veteran was granted a 60 day abeyance period for the submission of additional evidence.  That period of time expired; no additional evidence was received.  In May 2010, the Board obtained an advisory medical opinion from the Veterans Health Administration (VHA).

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

In testimony at the October 2009 Travel Board hearing, the Veteran stated (see hearing transcript at p. 13, 14) that following service he was initially seen for back complaints at the Wade Park VA hospital in 1999.  Reports of that treatment are not associated with the claims file, and there is no indication in the claims file that 1999 Wade Park hospital records of back treatment were specifically sought.  The earliest reports of postservice treatment the Veteran received for back complaints in the claims file are dated in 2004.  Notably, an October 2004 medical opinion offered in connection with the Veteran's claim for Social Security Administration (SSA) disability benefits includes the impression that the Veteran's injury in the 1980s (which would have been during his active duty service) resulted in traumatic arthritis in his neck, back and right knee.  The impression was based in part on the Veteran's account that he had had extensive therapy in the past.  While the current record does not reflect a history of "extensive therapy" for the back, records of VA treatment in 1999 might serve to corroborate such history.  Significantly, any outstanding VA treatment records are constructively of record, and must be secured.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board also notes that the VHA medical opinion received in May 2010 is based on a factual record that does not show any postservice back treatment prior to 2004.  If additional evidence received should show any earlier postservice back treatment (i.e., show postservice continuity of complaints/symptoms), another examination to secure a medical nexus opinion would be necessary.  

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to provide more detailed information (month/approximate month of treatment) regarding his reported earliest (1999) treatment for back complaints at Wade Park VA hospital.  Then the RO should arrange for an exhaustive search for the complete clinical records of all pre-2004 VA treatment the Veteran received for his back complaints, to specifically include records of the 1999 treatment at the Wade Park VA facility.  If such records are unavailable because they have been lost or destroyed, it should be so noted in the claims file.

2.  If, and only if, additional VA treatment records received show that the Veteran received treatment for back and neck complaints prior to March 2004, the RO should arrange for an orthopedic examination of the Veteran to determine the likely etiology of his current back and neck disabilities.  The examiner must review the Veteran's claims file in conjunction with the examination, and based on such review and examination of the Veteran, provide opinions responding to the following:  

(a)  Is it at least as likely as not (i.e., a 50 percent or better probability) that any current cervical and/or lumbar spine disability is related to the Veteran's service, and specifically the back and neck complaints noted therein?  

(b)  Is it at least as likely as not (i.e., a 50 percent or better probability) that any current cervical and/or lumbar spine disability was caused or aggravated (i.e., chronically worsened) by the Veteran's service-connected lower extremity disabilities (bilateral ankle sprain and left patellofemoral syndrome)?  

The examiner must explain the rationale for all opinions, to include comment on the opinions and statements already of record (in the October 2004 SSA report, on May 2009 VA examination, and May 2010 VHA expert opinion), and expressing agreement or disagreement as to each (accounting for all updated factual evidence, and explaining the rationale for the agreement/disagreement).  

3.  The RO should readjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


